January 3, 1930. The opinion of the Court was delivered by
In this case, the defendants Platt and Jones were found guilty of murder with recommendation to the mercy of the Court. The defendant Harrelson was convicted of manslaughter. The appeal of Platt was heard at the October, 1929, term of this Court. The appeal of Harrelson and Jones was heard at the succeeding December term. At the time of the hearing of the appeal of Platt, we were not advised that the other defendants had appealed, although it now appears their appeal was pending, and the filing of the record had been delayed by consent of the attorneys for the defendants and the solicitor. The three defendants were tried together. While the defense of Harrelson and Jones was antagonistic to that of Platt, there was no reason why all the appeals should not have been heard together. The appeals were in one case, and all of them, by right, should have been disposed of at one and the same time. We were of the impression that Harrelson and Jones had not appealed. If the Court had been advised of their appeal, and there was good reason for delaying the hearing in this Court, we would have continued Platt's appeal until we were able to hear all the appeals together. In an endeavor to aid in the enforcement of the laws against crime, and at the same time to give people charged with crime early determinations of their causes, the right to advance criminal cases for hearing in this Court has been given. The work of the Court is right *Page 25 
heavy, and the attorneys and the solicitors should co-operate with the Court to expedite its business. A cause should be disposed of in this Court, when it is possible at all to do so, at one time. A case should not be heard in piecemeal. We hope that hereafter the solicitors will see to it that, when more than one defendant appeals from conviction in a lower Court, all the appeals are heard at one time here. If the solicitor will only inform the clerk of this Court, when the records are being made for appeal, that more than one record is to come, the clerk will take necessary steps in the matter.
The case is absolutely governed by the decision of this Court in the appeal of the defendant, Robert Platt, in the same case. The State v. Robt. Platt et al., 154 S.C. 1,151 S.E., 206, the opinion in which is being filed along with this opinion. In fact, the appeal of Platt would have been disposed of several days ago if the Court had not learned of the later appeal of Harrelson and Jones, and delayed the filing of the opinion in Platt's case until this opinion could be filed, so that both opinions could be handed down together, which we conceive the proper thing to do.
The judgment of this Court is that the judgment below as to the appellants be, and the same is hereby reversed and that the case be remanded to the Court of General Sessions for Marion County for action in accordance with the views expressed in the other opinion in this case.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER concur.